Bell, J.
—The returp. upon the original citation was not signed by any one, and the service was therefore insufficient. Judgment by fault was rendered. Afterwards, and when the court was not in session, the sheriff filed an affidavit, stating that service was duly made of the writ, and proceeded to amend his return. This affidavit was made by the sheriff, and the amendment of his return was made long after service of citation in error, and without any authority from the court. These acts cannot be regarded as any part of .the proceedings in the case.
The judgment is reversed because of the insufficiency of the service, and the cause is remanded fol* proper proceedings.
Reversed and remanded.